DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/1/22.
Applicant’s election without traverse of claims 1-13 in the reply filed on 8/1/22 is acknowledged.

Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The abbreviations found in claims 10-12 are indefinite because it is unclear what is meant by them.  The abbreviations should be written out in order to remove confusion.
 	Corrections are required.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3,5,6,7,8,9, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al (US2009/0127738).
 	Regarding claim 1:  (Previously Presented) An outer shell for a dispenser (Smith et al: the molded door panel constitutes the outer shell for a dispenser since the door panel is a shell for a movable window), the outer shell comprising: 
 		a first injection molded plastic component part (Smith et al: second portion 20; para. 0081; figs 3,14-16,20-25) and a second injection molded plastic component part (Smith et al: first portion 18; para. 0081; figs 3 and 14-16);
  			wherein the first and second component parts each comprise an outer surface and an inner surface (Smith et al: the inner and outer surfaces of the first and second component parts can be seen in figs 3 and 14-16), 
 			wherein the first component part has a first mating surface directed to the outer surface of the first component part (Smith et al: the first mating surface of the first component can be seen in fig 14) and the second component part has a second mating surface directed to an inner surface of the second component part (Smith et al: the first mating surface of the first component can be seen in fig 14), wherein the first and second component parts are joined to each other along a seam by mating the first mating surface and the second mating surface during injection moulding (Smith et al: the seam can be seen in figs 3 and 14)
 			wherein a plurality of recesses (Smith et al: the recesses formed in the second portion 20 that is part of mechanical interlock 40 constitute the plurality of recesses; para. 0081; figs 3 and 14-16) is formed in the inner surface of the first component part along at least a part of the seam and/or on a gate protrusion extending away from a free end of the first mating surface of the first component part, 
 			wherein the recesses are provided with an undercut (Smith et al: the dovetail shape of the mechanical interlock as shown in fig 16 reflects the cross-section of the recesses at the mechanical interlock; para. 0081).  
  	Regarding claim 3:  (Previously Presented) The outer shell of claim 1, wherein the recesses are arranged in a row (Smith et al: para. 0081; figs 3 and 14-16).  
 	Regarding claim 5:  (Previously Presented) The outer shell of claim 1, wherein the recesses have a rectangularly shaped top view, a square shaped top view, or a circular shaped or oval shaped top view (Smith et al: para. 0081; figs 3 and 14-16).  
 	Regarding claim 6:  (Previously Presented) The outer shell of claim 5, wherein one edge of the rectangularly shaped top view extends parallel to the free end of the first mating surface and/or a free end of the gate protrusion (Smith et al: para. 0081; figs 3 and 14-16). 
 	Regarding claim 7:  (Previously Presented) The outer shell of claim 1, wherein the recesses extend along an entire length of the seam (Smith et al: para. 0081; figs 3 and 14-16). 
 	Regarding claim 8: (Previously Presented) The outer shell of claim 1, wherein the outer surfaces and/or inner surfaces of the first and second component parts are flush along the seam (Smith et al: para. 0081; figs 3 and 14-16). 
 	Regarding claim 9:  (Previously Presented) The outer shell of claim 1, wherein the first mating surface and the second mating surface are generally non-planar (Smith et al: para. 0081; figs 3 and 14-16).
 	Regarding claim 13: (Previously Presented) The outer shell of claim 1, wherein the first and second component parts each further comprise a first side surface and a second side surface, wherein the first and second side surfaces each have a free edge facing away from the outer surface and wherein the seam extends from the free edges of the first side surfaces to the free edges of the second side surfaces (Smith et al: para. 0081; figs 3 and 14-16).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2,4, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (US2009/127738) as applied to claim 1 above.  The above teachings of Smith et al are incorporated hereinafter.  
 	Regarding claim 2, Smith et al do not teach the claimed undercut angle; however the claimed undercut angles are well-known in the undercut art in order to ensure sufficient anchoring while releasability.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to design the undercut angle of recesses of Smith et al to have the claimed angles in order to ensure sufficient anchoring and releasability.  
 	Regarding claim 4, Smith et al do not teach the claimed arrangement of the recesses.  The specific arrangement is a mere obvious matter of choice dependent on the desired final product.  Since the claimed arrangement is well-known for its structural and aesthetic appeal, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the claimed arrangement in the trim of Smith et al in order to provide a trim having diverse structural and aesthetic appeal.  
 	Regarding claims 10-12, Smith et al do not teach the claimed materials used for the first portion/second component and second portion/first component; however the claimed materials are well-known in the trim art for its strength.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the claimed materials as the first and second portions in order to form diverse products.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references teach two preforms joined at a seam: USPNs 8609216,8733571,5465856, and 4261947; CN105835310; CN103101151; and EP0031620.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744